Name: Commission Implementing Regulation (EU) 2017/991 of 12 June 2017 amending Council Regulation (EC) No 747/2001 as regards the volume of the Union tariff quota for fresh strawberries originating in Egypt
 Type: Implementing Regulation
 Subject Matter: plant product;  Africa;  tariff policy;  trade;  international trade
 Date Published: nan

 13.6.2017 EN Official Journal of the European Union L 149/64 COMMISSION IMPLEMENTING REGULATION (EU) 2017/991 of 12 June 2017 amending Council Regulation (EC) No 747/2001 as regards the volume of the Union tariff quota for fresh strawberries originating in Egypt THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By Decision (EU) 2017/768 (2), the Council authorised the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) The text of the Protocol, which is attached to Decision (EU) 2017/768, provides for an increase of the volume of the Union tariff quota applicable to fresh strawberries originating in Egypt for release for free circulation in the Union. (3) It is necessary to amend Regulation (EC) No 747/2001 in order to implement the increase of the tariff quota laid down in the Protocol. (4) The increase of the tariff quota should apply from 1 July 2013 when the Protocol becomes provisionally applicable in accordance with its Article 8(3) and pending its entry into force. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 747/2001, the row for the tariff quota with order number 09.1799 is replaced by the following: 09.1799 0810 10 00 Strawberries, fresh From 1.10.2010 to 30.4.2011 10 000 Exemption From 1.10.2011 to 30.4.2012 10 300 From 1.10.2012 to 30.4.2013 10 609 From 1.10.2013 to 30.4.2014 11 021 From 1.10.2014 to 30.4.2015 11 349 From 1.10.2015 to 30.4.2016 and for each period thereafter from 1.10. to 30.4. 11 687 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 109, 19.4.2001, p. 2. (2) OJ L 115, 4.5.2017, p. 1.